Citation Nr: 1813844	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent disability rating, effective the November 9, 2010 date of claim.  The Veteran timely appealed the initial rating assigned.

In September 2015, the Board remanded the Veteran's claim for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity, but has not more nearly approximated occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In its September 2015 remand, the Board instructed the RO to afford the Veteran an additional VA psychiatric examination.  Such examination took place in April 2016.  For the reasons indicated in the discussion below, the examination is adequate to decide the claim.  The RO thus complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

In a September 2010 VA mental health note, the Veteran reported that his two daughters have moved out of his house but his grandchildren still visit a lot in the evening and after school.  The psychiatrist noted that the Veteran was appropriately dressed and groomed.  The Veteran's general behavior was cooperative and friendly and he was alert and oriented to person, time, place, and situation.  Speech was normal in rate, volume, and tone.  Affect was reactive and mood was euthymic.  Thought process was logical and goal directed.  There was no suicidal or homicidal ideation.  There were no delusions or hallucinations reported.  Memory was grossly intact, judgment was intact, and insight was fair.  

On a May 2011 VA examination, the Veteran reported that as a result of his PTSD, he has difficulty initiating and maintaining sleep, has ongoing nightmares, and that his wife no longer sleeps in the same room as him.  The Veteran reported that he has significant irritability and that it interferes with his family life to some extent but that he does not resort to physical demonstrations out of fear of losing his retirement benefits.  The Veteran also reported that he does whatever he wants in his free time, which includes reading, watching sports, going out a couple of times a week, and drinking a little bit.  The Veteran described his relationship with his children and grandchildren as good but indicated that he loses his temper when his grandchildren fight and he has to leave the room.  The Veteran reported that he does not do anything with his wife unless they go out or take the grandchildren somewhere.  The examiner noted the Veteran was alert and oriented to person, place, time, and situation.  The Veteran was casually dressed and groomed.  The Veteran described his mood as always angry.  Speech was noted to be spontaneous with regular rate rhythm and volume.  Insight and judgment were grossly intact.  Thought process was linear and goal directed.  The Veteran denied hallucinations, delusions, paranoia, and suicidal or homicidal ideation.  Remote and recent memory, cognition, and attention were grossly intact.  The examiner noted the Veteran's symptoms as depressed mood, anxiety, and chronic sleep impairment.  The examiner described the Veteran's level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran is competent to manage his financial affair.  The examiner also noted that the Veteran's PTSD impacts his ability to work. 

In his March 2014 VA Form 9, the Veteran stated that he believes he is entitled to a disability rating for PTSD of 50 percent or greater.  The Veteran stated that over the years, he has learned to hide his emotions in order to maintain his flight status and medical certificate.  He stated that after service, he took a position in a small three mile long island in the Marshall Islands to get away from everyone and to be isolated.  

In a September 2015 statement from the Veteran's daughter, she recalled that the Veteran used to be very active and social.  She described that the Veteran used to love spending time with people and that he was a big reason why they always celebrated holidays and birthdays at the house as a family.  She also stated that the Veteran was very active in her life and would always take her on vacations all over the world.  The daughter stated that the Veteran was also very active in her daughter's life, who was the Veteran's first grandchild.  The daughter explained that the Veteran was very involved in her daughter's life but over time, his attendance and involvement with his granddaughter decreased and his temper became worse.  The daughter stated that she cannot recall the last time the Veteran was active and involved with her daughter and that her six-year-old son does not really know the Veteran and is scared of him.  She also explained that the Veteran's relationship with his wife has deteriorated and that she has to remind him to shower after every three or four days.  The daughter also explained that the Veteran has memory problems because he will not recall the simplest things such as why he went to a store.  The daughter stated that the Veteran chooses to spend time alone and does not participate in family events anymore and that he rarely leaves the house except to visit the doctor.   

In a March 2015 statement, the clinician stated that the Veteran attends weekly PTSD group and that his condition has not improved.  The clinician added that the Veteran presents with anxiety, periods of rage, hypervigilance, isolation, sleep issues, intrusive thoughts, difficulty concentrating, nightmares, and depressed mood.  The clinician also stated that the Veteran is attentive but has difficulty sharing his feelings and combat experience.  The clinician added that the Veteran tends to be guarded with other group members, has trust issues, is withdrawn and has difficulty maintaining relationships outside of his immediate family.

In a September 2015 VA psychiatric outpatient note, the Veteran reported that he lives at home with his wife and that his grandchildren visit him.  The Veteran also reported that he watches sports and reads books but does not go out because people make him nervous.  The psychiatrist noted that the Veteran has a long standing history of non-treated PTSD which flared up in 2005 when he was involved in a plane crash.  The psychiatrist also noted that the Veteran's symptoms have been long lasting and severely impact his social and industrial functioning.  
 
On an April 2016 VA examination, the examiner diagnosed the Veteran with PTSD and alcohol use disorder and described the Veteran's level of occupational and social impairment with regards to all mental diagnoses as mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported that he is still married and he has good relationship with all three of his children but that he has no other friends or family that he socializes with.  The examiner noted that the Veteran experiences recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event.  The examiner also noted that the Veteran exhibited persistent and exaggerated negative beliefs or expectations about himself, others, or the world and that he was in a persistent negative emotional state such as fear, horror, anger, guilt, or shame.  The examiner also noted that the Veteran responded to his stressor in an irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects and with reckless or self-destructive behavior.  Examiner noted that the Veteran actively has depressed mood, anxiety, and flattened affect. 

For the following reasons, an initial rating of 50 percent disability rating is warranted under the schedular criteria for the entire appeal period.

At the outset, the Board notes that, in addition to service-connected PTSD, the medical evidence reflects a diagnosis of alcohol use disorder.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his alcohol use disorder.  See, e.g., April 2016 VA examination report.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity. 

Given the evidence contained in the VA treatment records and the VA examinations, and in consideration with the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 50 percent rating, but not higher.  The evidence of record shows that the Veteran experienced symptoms suggestive of the 50 percent rating criteria such as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also endorsed having nightmares, anger and irritability, avoidance, depression, insomnia, and occasional feelings of hopelessness and helplessness.  

Further, while the Veteran has occasionally endorsed some more serious symptoms suggestive of the next higher rating, based on the competent and probative evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating.  The Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment," Mauerhan, supra; however, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ." 38 C.F.R. § 4.130, DC 9411 (emphasis added).  See also Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation"). 

Additionally, the evidence of record does not demonstrate suicide ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, inability to establish and maintain effective relationships.  Although the evidence indicates that the Veteran preferred to isolate himself and spend time alone, the evidence does not indicate that the Veteran is unable to maintain his relationship with his wife, daughters, or grandchildren.  As several lay statements indicate, the Veteran has had difficulty establishing and maintaining relationships rather than an inability to do so.

The Board has also considered whether the evidence supports a rating of a 100 percent, but finds that it does not.  The VA examiners of record have, at most, found moderate occupational and social impairment.  Examinations of the Veteran showed that he exhibited appropriate behavior and a normal, coherent thought process.  He had not been found to be a persistent danger of hurting himself or others.  There was no showing of an intermittent inability to perform activities of daily living.  He was consistently found to be fully oriented. 

In sum, the Board finds that the criteria for a higher, 50 percent rating are met for the entire appeal period.  Additionally, the Board finds that the record presents no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the pendency of the appeal has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether these disabilities cause marked interference with employment.  There is no evidence or allegation that the schedular criteria are inadequate to rate the disability. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

As such, an initial disability rating of 50 percent, but not higher, for the entirety of the appeal, is warranted.  38 C.F.R. § 4.130, DC 9411.

III.  TDIU

Although the Veteran filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in January 2014, and he did not appeal the decision, however, a TDIU claim has been raised by the record as part of the Veteran's instant higher initial rating claim for PTSD.  See Rice, 22 Vet. App. at 453.  In this case, and as demonstrated more fully below, there is evidence that the Veteran's PTSD has impacted his employability.  The Court has made clear in a series of memorandum decisions its view that even where a formal claim for a TDIU has been adjudicated and not appealed, the issue of entitlement to a TDIU raised as part and parcel of a higher initial or increased rating claim exists independent of the formal TDIU claim and must be separately adjudicated.  The Court has also held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial or increased rating, as is the case here.  See id.  The Board will therefore adjudicate the issue of entitlement to a TDIU based on the current evidence before it. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for PTSD, now rated 50 percent disabling; sleep apnea, rated as noncompensable from February 2, 2006 and 50 percent disabling from February 28, 2006, type II diabetes mellitus, rated 20 percent disabling; and tinnitus, rated 10 percent disabling .  As such, with regard to the entire appeal period at issue, his combined rating is 80 percent from November 9, 2010.  Hence, he meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26. 

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Turning to the relevant evidence of record, on a December 2012 application for a TDIU (VA Form 21-8940), the Veteran indicated that he had completed four years of college.  He indicated that he was a site manager and director of operations with the United States Army from 2000 to 2005.  The Veteran indicated that he became too disabled to work in 2005 because of his service-connected PTSD, sleep apnea, and type II diabetes.  The Veteran also indicated that he has been unemployed since that time. 

In a May 2011 VA PTSD examination report, the examiner concluded that the Veteran's PTSD impacts his ability to work.  The examiner cited to the Veteran's psychiatric disability as basis for his conclusion that the Veteran's PTSD impacts his ability to work.

In a February 2013 VA psychiatry initial evaluation note, the clinician cited to a February 2006 VA treatment record, in which the clinician noted that the Veteran recent plane crash exacerbated his PTSD but concluded that the Veteran's PTSD would not impair his employability.  The clinician also cited to an April 2009 VA treatment record, which concluded that the Veteran's PTSD symptoms flared up when he was involved in a plane crash and that the PTSD symptoms have been long lasting and severe, which impact the Veteran's social and industrial functioning. 

In a March 2014 Disability Benefits Questionnaire (DBQ) for diabetes mellitus, the examiner concluded that the Veteran's diabetes mellitus impacted his ability to work.  The examiner also remarked that the Veteran's chronic dyspnea when walking up two flights of stairs or taking out trash to his drive way also limits his ability to work. 

In contrast, in a July 2012 VA diabetes mellitus examination report, the examiner found that that the Veteran's diabetes mellitus did not impact his ability to work.  The examiner did not provide any reasoning for reaching that conclusion. 

However, the opinions of VA examiners are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice, 22 Vet. App. at 452.  Moreover, the Board finds the Veteran's statements in this regard to be competent and credible.  See Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"). 

In light of all of the above, the Board finds that the evidence is at least evenly balanced as to whether the combined impact of the Veteran's service-connected PTSD, diabetes mellitus, sleep apnea, and tinnitus rendered him unable to secure or follow substantially gainful employment in light of his education and employment history.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 
ORDER

Entitlement to an initial 50 percent rating, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


